DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/US2017/056525, being filed on October 13, 2017.
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e).  The provisional application being filed October 14, 2016, as Application No. 62/408,193.

Information Disclosure Statement
The information disclosure statements filed April 12, 2019, January 17, 2020, and June 12, 2020 have been submitted for consideration by the Office.  They have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings are objected to because Figures 1 & 2 lack the proper cross-hatching which indicates the type of materials, which may be in an invention.  
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wehrli et al (Pub Number 2015/0107872, herein referred to as Wehrli).  Wehrli discloses a cable (Figs 1-3H) having reduced alien crosstalk and return loss without increased material expense (Paragraph 7).  Specifically, with respect to claim 1, Wehlri discloses a cable (100) comprising a plurality of twisted pair wires (102a-102d) arranged in a core (interior of cable), a floating shield (110, Paragraph 42) that  by an insulative layer (300 & 304, Paragraph 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wehrli (Pub Number 2015/0107872) in view of Lanoe et al (Pat Num 10,008,307, herein referred to as Lanoe).  Wehrli discloses a cable (Figs 1-3H) having reduced alien crosstalk and return loss without increased material expense (Paragraph 7), as disclosed above with respect to claim 8.  
	However, Wehrli doesn’t necessarily disclose the shield being bonded to the outer jacket (claim 14).
	Lanoe teaches a cable (Figs 1-7) capable of transmitting relatively high transmission rates (Col 1, lines 5-10),  while promoting heat dissipation and/or temperature normalization thereby improving electrical performance and facilitating increased amperage ratings (Col 11, lines 36-42).  Specifically, with respect to claim 14, 
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the cable of Wehrli to comprise the shield being bonded to the outer jacket layer configuration as taught by Lanoe because Lanoe teaches that such a configuration provides a cable (Figs 1-7) capable of transmitting relatively high transmission rates (Col 1, lines 5-10),  while promoting heat dissipation and/or temperature normalization thereby improving electrical performance and facilitating increased amperage ratings (Col 11, lines 36-42).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
October 20, 2021